
	

116 HR 3246 : Traveling Parents Screening Consistency Act of 2019
U.S. House of Representatives
2019-10-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 3246
		IN THE SENATE OF THE UNITED STATES
		October 15, 2019Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To require GAO review of certain TSA screening protocols, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Traveling Parents Screening Consistency Act of 2019. 2.Comptroller General reviewNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall conduct a review of the Transportation Security Administration’s (TSA) implementation of the Bottles and Breastfeeding Equipment Screening Act (Public Law 114–293), as well as the effectiveness of TSA in ensuring screening protocol clarity and screening consistency relating to the screening of formula, breast milk, purified deionized water for infants, and juice. Such review shall include the following:
 (1)Consider whether TSA effectively manages consistency of screening protocol applications for formula, breastmilk, purified deionized water for infants, and juice, including the extent to which Transportation Security officers engage in screening beyond that which is prescribed through relevant policies and training.
 (2)Evaluate the need for TSA to update and revise procedures for such screening. (3)Assess whether TSA effectively tracks passenger complaints related to such screening to monitor trends and identify inconsistencies.
 (4)Evaluate TSA’s communications and information sharing practices for passengers, air carriers, and airports relating to screening protocols for such screening.
 (5)Evaluate TSA’s policies regarding the screening of passengers with nursing products, including the extent to which such passengers are more likely to receive secondary screening.
 (6)Make recommendations for improving TSA’s overall screening practices relating to such screening.  Passed the House of Representatives September 26, 2019.Cheryl L. Johnson,Clerk 